 Case: 1:17-cr-00239 Document #: 306 Filed: 11/08/18 Page 1 of 1 PageID #:5975

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:17−cr−00239
                                                         Honorable Thomas M. Durkin
Jessica Arong O'Brien, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 8, 2018:


        MINUTE entry before the Honorable Thomas M. Durkin:Defendant's motion to
reset the sentencing hearing [304] is granted as to Jessica Arong O'Brien. Motion hearing
held on 11/8/2018. Status hearing set for 11/14/2018 at 09:00 a.m. at which time a new
sentencing date will be set. Mailed notice (srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
